Citation Nr: 1204005	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  09-14 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from May 1978 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 RO rating decision that, in pertinent part, denied a claim for a TDIU rating.  The Veteran provided testimony at a personal hearing at the RO in October 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran essentially claims that his established service-connected disabilities prevent gainful employment, warranting a TDIU rating.  He is currently service-connected for a dysthymic disorder (rated 70 percent); a cervical spine disability (rated 20 percent); right carpal tunnel syndrome (rated 10 percent); and for status post nasal trauma, with a nasal pyramid and a septal deformity with partial obstruction (rated 10 percent).  The combined disability rating is 80 percent.  Thus, the Veteran's service-connected disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16 (a) (2010).  

The Veteran was last afforded a VA neurological examination report in December 2009.  There is a notation that the Veteran's claims file was reviewed.  The impression was service-connected status post cervical spine injury with degenerative changes at C4-C5, cervical spondylosis, and C6-C7 radiculopathy, and service-connected right carpal tunnel syndrome.  The examiner reported that the Veteran's cervical spine disability caused moderate functional limitations with physical types of activity such as lifting, carrying, or driving long distances.  The examiner indicated that the Veteran stated that he had minimal limitations, which he described as more of an annoying pain.  The examiner remarked that the Veteran had no significant functional limitations and that his cervical spine disability less likely as not affected sedentary types of work.  In regard to the effects of the Veteran's service-connected conditions on normal employability, the examiner stated that the Veteran was able to do activities of daily living, that he could drive short distances, and that he did not use any assistive devices.  The examiner commented that the Veteran's service-connected cervical spine disability might affect physical types of activity that required lifting, carrying, or driving long distances, but that it less likely as not affected sedentary work.  The examiner noted that the Veteran's carpal tunnel syndrome might affect physical types of activity that required lifting and carrying, but that it also less likely as not affected sedentary work.  

A November 2009 VA psychiatric examination report notes that the Veteran's claims file was reviewed.  The diagnoses were a dsythymic disorder and alcohol dependence in partial remission by the Veteran's report.  A Global Assessment of Functioning (GAF) score of 48 was assigned.  The examiner commented that the Veteran did not appear to be unemployable based on his service-connected mental condition of a dysthymic disorder.  The examiner indicated, as to a rationale, that her opinion was based on a review of the Veteran's VA treatment records and his claims file, the criteria and guidelines from the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), the testing of the Veteran when appropriate and the results of the clinical interview, and her own training and experience.  

A November 2009 VA nose, sinus, larynx, and pharynx examination report indicates that the Veteran's claims file was reviewed.  As to a diagnosis, the examiner reported that the Veteran was currently rated at 10 percent for a deviated septum.  The examiner stated that the Veteran had appealed a denial of his claim for a TDIU rating and that the Veteran clearly acknowledged that his claim was not based on his service-connected deviated septum.  

The Board observes that although the Veteran was afforded VA neurological and psychiatric examinations, as well as a VA nose, sinus, larynx, and pharynx examination, none of the respective examiners addressed the cumulative effect of all of the Veteran's service-connected disabilities on his unemployability.  The Board notes, therefore, that the Veteran has not been afforded a VA examination, with an opinion from an examiner, after a review of the entire claims file, as to whether all of his service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  See Colayong v. West, 12 Vet. App. 524, 538 (1999).  The Board is of the view that such an examination is necessary.  38 C.F.R. § 3.159 (2010).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical providers who have treated him for his service-connected disabilities, to include his service-connected dysthymic disorder, since March 2011.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since March 2011 should be obtained.  

2.  Have the Veteran undergo the appropriate VA examination to ascertain the current severity of his service-connected disabilities and to obtain a medical opinion as to whether the service-connected disabilities alone render him unemployable.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should describe current impairment from each of the service-connected disabilities, and should specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

3.  Thereafter, readjudicate the claim for entitlement to a TDIU rating.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

